UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2659



ELLIS HARLEY BARBER, Reverend; AMERICAN INDIAN
MINISTRIES; PEGGY LOU BROUGHTON,

                                           Plaintiffs - Appellants,

          versus


UNITED STATES TOBACCO COMPANY (Copenhagen &
Social Outfitters),

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-3477-WMN)


Submitted:   March 9, 2000                 Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING,* Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellis Harley Barber, Appellant Pro Se.




     *
       Judge King did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ellis Harley Barber appeals the district court’s order dis-

missing his civil action.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.     See Barber v.

United States Tobacco Company, No. CA-99-3477-WMN (D. Md. Nov. 30,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2